Case: 1:06-cr-O0099-MWM Doc #: 130 Filed: 01/21/21 Page: 1 of 10 PAGEID #: 762

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

UNITED STATES OF AMERICA, : Case No. 1:06-cr-99
Plaintiff, | Judge Matthew W. McFarland
Vv. |
JAMES JOHNSON,
Defendant.

 

ORDER DENYING MOTION FOR COMPASSIONATE RELEASE (Doc. 115)

 

This case is before the Court on Defendant James Johnson’s Motion for
Compassionate Release (Doc. 115) and the related responsive memoranda (Docs. 119,
123, 128, & 129). Mr. Johnson requests that the Court grant him compassionate release
from imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). In the alternative, should
the Court deny that request, Mr. Johnson asks that the Court make a judicial
recommendation of home confinement to the Bureau of Prisons (“BOP”) pursuant to the
Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), the Second Chance
Act of 2007, and 18 U.S.C. § 3621. The United States opposes Defendant's Motion,
arguing that compassionate release is not warranted in this case. For the reasons below,
Mr. Johnson’s Motion for Compassionate Release (Doc. 115) is DENIED.

FACTS
Mr. Johnson is currently serving time on a 36-month sentence for a supervised

release violation. His current sentence dates back to 2006 when he pled guilty to one
Case: 1:06-cr-O0099-MWM Doc #: 130 Filed: 01/21/21 Page: 2 of 10 PAGEID #: 763

count of conspiracy to commit bank fraud. Although his sentencing guideline range
was 18 to 24 months, Mr. Johnson was sentenced to serve just one day in custody
followed by a three-year term of supervised release. Two mandatory conditions of his
release were that he could “not possess a firearm” nor “commit another federal, state, or
local crime.” (Doc. 126.)

After serving his day in jail, Mr. Johnson began his three-year term of supervised
release on March 27, 2007. For the first fifteen months, his adjustment was satisfactory:
he successfully completed outpatient substance abuse counseling, secured full-time
employment, and enrolled in engineering classes at Cincinnati State. But in June 2008,
Mr. Johnson attempted a robbery while brandishing a .40 caliber Smith & Wesson
semiautomatic handgun. The gun was discharged and the victim was shot dead. Mr.
Johnson was arrested and subsequently indicted by a state court grand jury for (1)
aggravated murder, (2) voluntary manslaughter, and (3) aggravated robbery. Mr.
Johnson eventually pled guilty to the voluntary manslaughter and aggravated robbery
charges, the aggravated murder charge was dropped, and he was sentenced to twelve
years in the Ohio Department of Corrections.

Upon conclusion of the state court proceeding, Mr. Johnson was brought before
Judge S. Arthur Spiegel in federal court for violating his terms of supervised release.
Although Mr. Johnson’s guideline imprisonment range was 15 to 21 months, the
Probation Department recommended that he be sentenced to 36 months, to run
consecutive to his state court sentence. Mr. Johnson argued that his twelve-year state
court sentence was punishment enough and that anything further would be

2
Case: 1:06-cr-O0099-MWM Doc #: 130 Filed: 01/21/21 Page: 3 of 10 PAGEID #: 764

unnecessary and inappropriate considering the factors under § 3553(a). (Doc. 100 at p.
7.) He also requested that the court order his sentence to run concurrent with his
twelve-year state court sentence.

Judge Spiegel disagreed. He noted that Mr. Johnson had received “quite a
break” in state court when the aggravated murder charge was dismissed, and that his
sentence of twelve years was significantly less than what would ordinarily occur as a
result of a crime of that nature. (Id. at p. 10.) Judge Spiegel also recognized that Mr.
Johnson received a break in his sentence for the underlying federal offense. In the
court’s eyes, Mr. Johnson was under certain conditions as a result of his federal
conviction, he did not abide by those conditions, and “as soon as the pressure was off [,]
... he committed the crime” of aggravated burglary and involuntary manslaughter.
(Id.) Accordingly, the court sentenced Mr. Johnson to a 36-month term of
imprisonment, to run consecutive to his state court sentence.

Mr. Johnson has since completed his twelve-year state court sentence and is now
serving time on his 36-month federal sentence. He has roughly 22 months remaining.
Mr. Johnson, who has asthma, is now requesting that the Court grant him
compassionate release since he is at a higher risk of severe illness should he contract
COVID-19.

LAW

“Generally speaking, once a court has imposed a sentence, it does not have
authority to change or modify that sentence unless such authority is expressly granted
by statute.” United States v. Hammond, 712 F.3d 333, 335 (6th Cir. 2013) (internal

3
Case: 1:06-cr-O0099-MWM Doc #: 130 Filed: 01/21/21 Page: 4 of 10 PAGEID #: 765

citations omitted). One such statutory exception is the “compassionate release”
provision of 18 U.S.C. § 3582, which allows district courts to reduce an incarcerated
defendant's sentence under “extraordinary and compelling” circumstances. 18 U.S.C. §
3582(c)(1)(A). However, for the first 34 years of § 3582’s existence, only the Bureau of
Prisons could file motions for compassionate release —a power they seldom wielded.
United States v. Jones, 980 F.3d 1098, 1104 (6th Cir. 2020). So, in 2018, President Trump
signed the First Step Act, which amended § 3582(c)(1)(A) in order to expand the use of
compassionate release. Id. at 1104-1105. Now, thanks to the First Step Act, imprisoned
defendants are permitted to file motions for compassionate release on their own behalf.
18 U.S.C. § 3582(c)(1)(A) (2020).

Prior to filing a compassionate release motion, imprisoned defendants must first
satisfy the exhaustion requirement of § 3582. 18 U.S.C. § 3582(c)(1)(A); see also United
States v. Alam, 960 F.3d 831 (6th Cir. 2020). Once a defendant has done so, district courts
have substantial discretion in determining whether to grant compassionate release.
United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). To help guide this analysis,
the Sixth Circuit has established a three-step test. Id. at 1004-1005 (citing 18 U.S.C. §
3582(c)(1)(A)); see also Jones, 980 F.3d at 1107-1108. First, the court must find that
“extraordinary and compelling reasons” warrant the sentence reduction. Id. Second,
the court must ensure that the reduction is consistent with applicable policy statements

issued by the Sentencing Commission.! Id. Third, the court must consider all relevant

 

‘While courts in this district previously considered the policy statement in U.S.S.G. § 1B1.13 as part of its
analysis of motions for compassionate release, the recent precedent set in Jones established that § 1B1.13
no longer governs motions initiated by imprisoned persons. Jones, 980 F.3d at 1108 (Moore, J.); see also,

4
Case: 1:06-cr-O0099-MWM Doc #: 130 Filed: 01/21/21 Page: 5 of 10 PAGEID #: 766

sentencing factors listed in 18 U.S.C. § 3553(a). Id. While a district court must address
all relevant steps when granting a compassionate release motion, the Sixth Circuit
recently clarified that district courts may deny compassionate release when any of the
three steps are “lacking and do not need to address the others.” United States v. Lisa M.
Elias, No. 20-3654, slip. op. (6th Cir. Jan. 6, 2021).
ANALYSIS

tr Compassionate Release

The government concedes that Mr. Johnson has exhausted his administrative
remedies and has established an “extraordinary and compelling reason” allowing
compassionate release: Mr. Johnson has asthma, which puts him at an increased risk of
severe illness if he were to contract COVID-19. The only remaining question, therefore,
is whether the applicable Section 3553(a) factors support compassionate release. These
factors include, among others, “the nature and circumstances of the offense,” the
“history and characteristics of the defendant,” the “need to avoid unwarranted sentence
disparities,” and the “need for the sentence imposed.” 18 U.S.C. § 3553(a).

While Mr. Johnson acknowledges the serious nature of his offense, he argues that
he has already served enough time to satisfy the purposes of sentencing and has

become a different person while doing so. During his state court imprisonment, Mr.

 

e.g., United States v. Coates, 2020 WL 7640058, at *2 (E.D. Mich. Dec. 23, 2020). As such, the Sixth Circuit
held that “[i]n cases where incarcerated persons file motions for compassionate release,” as is the case
here, “federal judges may skip step two of the § 3582(c)(1)(A) inquiry” and proceed directly from step one
to step three. Jones, 980 F.3d at 1111. The Sixth Circuit reaffirmed the Jones holding even more recently in
United States v. Lisa M. Elias, No. 20-3654, slip. op. (6th Cir. Jan. 6, 2021) (McKeague, J.) and United States v.
Hampton, No. 20-3649, slip. op. (6th Cir. Jan. 19, 2021) (Readler, J.).

5
Case: 1:06-cr-O0099-MWM Doc #: 130 Filed: 01/21/21 Page: 6 of 10 PAGEID #: 767

Johnson completed reentry courses and classes in both mental health and financial
planning, earned credits towards his college degree, worked for Ohio Penal Industries,
and earned community service hours through a carpenter trade program. In addition,
Mr. Johnson asserts that he has substantial family support that will help him stay on
track once he is released. If released, Mr. Johnson plans to reside with his fiancé and
two sons and will work full time at a construction company his brother owns. In sum,
Mr. Johnson contends that the sentencing factors in § 3553(a) support compassionate
release because of his “vulnerability to COVID-19, self-improvement in prison, strong
family support, and the sufficient punishment he has already endured.” (Doc. 119.)

The Court commends Mr. Johnson. His self-growth during imprisonment is
apparent from his completed education work. And his plan to help raise his kids and
work for his brother’s company will be essential to his successful reintegration into the
community when ultimately released. These factors, however, even when coupled with
his increased medical risk from COVID-19, do not warrant compassionate release from
the remaining 22 months of his sentence.

As the Government correctly contends, the statutory sentencing factors under §
3553(a) weigh strongly against granting compassionate release. First, the nature and
circumstances of his offense are severe. While already on supervised release for bank
fraud, Mr. Johnson attempted a robbery while brandishing a weapon. He then
discharged the weapon and killed the victim. As Judge Spiegel noted during his 2008
sentencing hearing, this conduct was “as serious a crime that can be committed . . .”
(Doc. 100 at p. 10.) Mr. Johnson, however, cites United States v. Goins, No. 11-CR-20376,

6
Case: 1:06-cr-O0099-MWM Doc #: 130 Filed: 01/21/21 Page: 7 of 10 PAGEID #: 768

2020 WL 3064452, at *1 (E.D. Mich. June 9, 2020) and argues that the serious nature of
his offense should not act as a barrier to compassionate release. But the Court does not
find Goins applicable. The defendant in Goins pled guilty to (1) possessing heroin with
intent to distribute and (2) using and carrying a firearm during and in relation to a drug
trafficking offense. Id. Simply put, dealing drugs while in possession of a firearm is not
nearly as violent of a crime as robbing someone at gun point and then shooting them
dead. Mr. Johnson has already committed violent crimes while on supervised release,
and his record during imprisonment, while commendable, does not eliminate the well-
founded concern that he could present a danger to the community. Based on this factor
alone, Mr. Johnson’s motion for compassionate release warrants denial.

Nevertheless, the second factor listed in § 3553(a) also weighs heavily in favor of
denial: “the need for the sentence imposed .. . to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; [ ] to
afford adequate deterrence to criminal conduct; [and] to protect the public from further
crimes of the defendant ....” 18 U.S.C. § 3553(a)(2)(A)-(C). While Mr. Johnson argues
that his twelve-year state court sentence was “sufficient to deter him from committing
future offenses and to achieve general deterrence,” the Court disagrees. (Doc. 119.) Mr.
Johnson is essentially rearguing the same points Judge Spiegel dismissed during his
2008 sentencing hearing. And Judge Spiegel’s rationale is equally applicable today as it
was in 2008. As discussed above, Judge Spiegel stated that Mr. Johnson’s twelve-year
sentence was “a lot less than what ordinarily would be imposed for the kind of crime
committed here, a violent crime of robbery with brandishing a weapon where

7
Case: 1:06-cr-O0099-MWM Doc #: 130 Filed: 01/21/21 Page: 8 of 10 PAGEID #: 769

somebody was killed,” and that Mr. Johnson actually “got quite a break.” (Doc. 100 at
p. 10.) Moreover, Mr. Johnson had undoubtedly already caught a previous break when
this Court sentenced him to just one day for his underlying bank fraud offense. But as
the Government notes, this “previous favorable sentence did not serve to deter him
from committing dangerous crimes.” (Doc. 123.) In fact, Mr. Johnson’s supervised
release violation caused Judge Spiegel to state that, even though “he was under certain
conditions [,] . . .as soon as the pressure was off... he committed the crime” of armed
robbery and involuntary manslaughter. (Doc. 100 at p. 10.)

In other words, even though Mr. Johnson received a lenient sentence for bank
fraud, he was still undeterred from committing a violent crime, for which he then
received an additional lenient sentence. This is why Judge Spiegel sentenced Mr.
Johnson to 36-months in the first place. The remaining 22 months of Mr. Johnson's
sentence is thus necessary to “reflect the seriousness of the offense,” “promote respect

a otf

for the law,” “provide just punishment for the offense,” “afford adequate deterrence to
criminal conduct,” and to “protect the public from further crimes of the defendant.” 18
U.S.C. § 3553(a)(2)(A)-(C).
Il. Judicial Recommendation to Bureau of Prisons

Alternatively, Mr. Johnson asks that the Court make a judicial recommendation
to the Bureau of Prisons that he be transferred to home confinement to serve the
remainder of his sentence.

Due to the outbreak of the COVID-19 pandemic, Attorney General Barr issued a

memorandum on March 26, 2020, directing the Bureau of Prisons to prioritize the use of

8
Case: 1:06-cr-O0099-MWM Doc #: 130 Filed: 01/21/21 Page: 9 of 10 PAGEID #: 770

existing statutory authorities to transfer to home confinement at-risk inmates who are
non-violent and pose minimal likelihood of recidivism.2 Congress then passed the
CARES Act, which expanded the Bureau of Prisons’ authority to transfer inmates to
home confinement. This authority was then further expanded on April 3, 2020 when
Attorney General Barr made the finding that emergency conditions are materially
affecting the functioning of the Bureau of Prisons.3 Since then, several courts have
made recommendations to the Bureau of Prisons that it should consider home detention
placement due to the COVID-19 pandemic. (See Doc. 119 at p. 19-21, collecting cases.)
Such action is not warranted here. Attorney General Barr’s March 26, 2020
Memorandum makes clear that the prioritization of transfer to home confinement due
to COVID-19 is directed at “at-risk inmates who are non-violent and pose minimal
likelihood of recidivism.” Supra, fn. 3. Although Mr. Johnson has asthma, and is thus
an “at-risk inmate,” Mr. Johnson has a history of committing violent offenses while
already on supervised release. Accordingly, the Court will not issue a judicial
recommendation of home confinement since Mr. Johnson is a violent offender who

poses a substantial risk of recidivism.

 

* Memorandum from Attorney General to Director of Bureau of Prisons (March 26, 2020),
https:/ /www.bop.gov/coronavirus/docs/bop_memo_home_confinement. pdf. (“Attorney General
Barr’s March 26, 2020 Memorandum.”)

> Memorandum from Attorney General to Director of Bureau of Prisons (April 3, 2020),
https: //www.justice.gov /file/ 1266661 / download.
Case: 1:06-cr-O0099-MWM Doc #: 130 Filed: 01/21/21 Page: 10 of 10 PAGEID #: 771

CONCLUSION

In sum, the § 3553(a) factors weigh heavily against compassionate release in this
case. Mr. Johnson committed a heinously violent crime while already on supervised
release yet received a relatively light sentence. For the reasons above, Mr. Johnson must
serve the rest of his roughly 22-month sentence in order to “reflect the seriousness of the
offense .. . provide just punishment . . . afford adequate deterrence . . . [and] to protect
the public from further crimes of the defendant.” 18 U.S.C. § 3553(a). Accordingly, Mr.
Johnson’s Motion for Compassionate Release (Doc. 115) is therefore DENIED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHI

wy Matha AW Heed

JUDGE MATTHEW W. McFARLAND

 

10
